Case:20-02911-MCF13 Doc#:38 Filed:03/08/21 Entered:03/08/21 21:00:57              Desc: Main
                           Document Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF PUERTO RICO



 IN RE: RAFAEL L. ROSA VILLEGAS                     CASE NUMBER: 20-02911
 DEBTOR                                             CHAPTER: 13


                      MOTION TO CORRECT ATTACHMENT 1

 TO THE HONORABLE COURT:

       COMES   NOW,   DSO   RECIPIENT,     MS.     TANIA      M.     SOLANO       ANDÚJAR

 (hereinafter, Ms. Solano), by and through the undersigned attorney,

 and very respectfully states and prays as follows:

 1.    That we just noticed that Exhibit 1, included within our prior

       Motion to Reconsider, was different from the one we intended

       to attach. The correct name for Exhibit 1 is Resolution and

       Order, which was notified last February 9, 2021.                      This other

       attachment is signed by Hon. Judge Vivian Acosta. We are now

       attaching the correct Exhibit 1, using this other motion. We

       truly apologize for the error.

 LEAVE TO FILE DOCUMENTS IN THE SPANISH LANGUAGE

 2.    Ms. Solano hereby requests leave from this Honorable Court to

       file Exhibit 1 in the Spanish language, and request 30 days to

       file certified translations in the English language, pursuant

       to LBR-9070-1c.

 RELIEF

       WHEREFORE,     Ms.   Solano   respectfully           requests         from      this

 Honorable Court to:



                                        20210309SOLANOANDUJARTANIAcorrectingAttachmentCH13.wpd
Case:20-02911-MCF13 Doc#:38 Filed:03/08/21 Entered:03/08/21 21:00:57              Desc: Main
                           Document Page 2 of 3


 - accept our apologies and proceed to accept the Exhibit 1, we are

 attaching with this other corrective motion.


 NOTICE: Within thirty (30) days after service as evidenced by the
 certification, and an additional three (3) days pursuant to Fed. R.
 Bank. P. 9006(f), if you were served by mail, any party against
 whom this paper has been served, or any other party to the action
 who objects to the relief sought herein, shall serve and file a
 written objection or other appropriate response to this paper with
 the Clerk’s Office of The United States Bankruptcy Court for the
 District of Puerto Rico. If no objection or other response is
 timely file within the time allowed herein, the paper will be
 deemed unopposed and may be granted without any further hearing
 unless: (i) the requested relief is forbidden by law; (ii) the
 requested relief is against public policy; or (iii) in the opinion
 of the Court, the interest of justice requires otherwise.

 RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico on this date March 9, 2021.

                           CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that the foregoing document was filed with the
 Clerk of the Court using the CM/ECF System which will send a
 notification of such filing to debtor’s attorney and to the United
 States Trustee and to all other parties on record.

 I DO HEREBY FURTHER CERTIFY that on this same date a true and exact
 copy of the foregoing document was sent by regular United States
 mail to: the Bankruptcy Court and to Non CM/ECF participants at
 their address of record, as per the attached Address List.

 In San Juan, Puerto Rico this 9th day of March, 2021.

                                                    /S/Maritza Ortiz
                                                    ________________________

                                                    Maritza Ortiz, Esq.
                                                    USDC-PR No. 300702
                                                    P.O. Box 361165
                                                    San Juan, P.R. 00936
                                                    Tel. 914-572-5249
                                                    attymari@outlook.com




                                        20210309SOLANOANDUJARTANIAcorrectingAttachmentCH13.wpd
Case:20-02911-MCF13 Doc#:38 Filed:03/08/21 Entered:03/08/21 21:00:57              Desc: Main
                           Document Page 3 of 3

 FERNANDO L. ROSA VILLEGAS
 PO BOX 3184
 CAROLINA, PR 00984

 ALEXANDRA ROSARIO MORELL
 COLLAZO & ROSARIO LAW FIRM
 41 CALLE BALDORIOTY
 COAMO, PR 00769

 AMERICAN EXPRESS
 PO BOX 26312
 LEHIGH VALLEY, PA 18002-6312

 AMERICAN INFOSOURCE LP
 PO BOX 248848
 OKLAHOMA CITY, OK 73124-8848

 ANDERSON FINANCIAL PR
 BORINQUEN TITLE LOAN
 3440 PRESTON RIDGE RD
 SUITE 500
 ALPHARETTA, GA 30005

 ANDERSON FINANCIAL SERVICE OF PR LLC
 BORINQUEN TITLE LOAN
 ALDA STREET 1591
 CARIBE DEVELOPMENT
 SAN JUAN, PR 00918

 ASUME
 PO BOX 71316
 SAN JUAN, PR 00936-8416

 CLARO
 PO BOX 70366
 SAN JUAN, PR 00936-8366

 DTOP
 MINILLAS STATION
 PO BOX 41269
 SANTURCE, PR 00904

 TMOBILE
 PO BOX 53410
 BELLEVUE, WA 08015-3410

 TANIA M. SOLANO
 PO BOX 361165
 SAN JUAN PR 00936




                                        20210309SOLANOANDUJARTANIAcorrectingAttachmentCH13.wpd
